Citation Nr: 1010590	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1970; he has been awarded the Vietnam Campaign 
Medal with Purple Heart and Combat Action Ribbon.  The 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in April 
2009.

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2009 to the Department of Veterans Affairs 
(VA) Regional Office in Salt Lake City, Utah (RO) for 
additional development.  


FINDING OF FACT

The initial evidence of hepatitis C is many years after 
service discharge, and the evidence does not show active 
hepatitis C due to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in January 2007, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
January 2007 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the January 2007 letter that a disability rating 
and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in September 2009.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue on appeal.  


The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his April 2009 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

The Veteran, who was awarded a medal indicative of combat, 
seeks service connection for hepatitis C.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009). 
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

The Veteran's service treatment records do not contain any 
complaints, findings, or diagnosis indicative of hepatitis C.  
The Veteran has contended that he received a blood 
transfusion under combat conditions in Vietnam, after he 
incurred gunshot wounds to the right leg and left calf.  
There is no notation in service of a blood transfusion.  
Because the Veteran has been awarded the Purple Heart, which 
is indicative of being engaged in combat with the enemy, it 
is accepted that the Veteran received a blood transfusion in 
service as this contention is consistent with the 
circumstances, conditions or hardships of such service.

The initial post-service medical evidence relevant to the 
Veteran's claim is not until the Veteran was informed in 
January 1999 that his blood donation to the American Red 
Cross was positive for hepatitis B or C, and laboratory 
testing in February 1999 revealed that the Veteran was 
positive for hepatitis C antibodies.  

According to a March 1999 statement from T.D.B., M.D., the 
Veteran has probably had hepatitis C for 30 years.  RNA 
testing was to be performed for absolute conformation of 
hepatitis C.

A liver biopsy in March 1999 revealed grade I/IV chronic 
hepatitis and grade I/IV fibrosis.  There was no cirrhosis of 
the liver.

According to a February 2000 statement from R.W.K., M.D., 
there was no history of drug abuse or body piercing.  Dr. K 
noted that the Veteran had had a blood transfusion after 
being wounded in Vietnam and after a post-service automobile 
accident.  It was presumed by Dr. K that one of the Veteran's 
transfusions resulted in hepatitis C.  Dr. K noted in August 
2000 that the Veteran had had a good response to Rebetron 
therapy, with normalization of liver function tests and 
disappearance of his hepatitis C RNA.

A hepatitis functional panel in April 2001 was considered 
within normal limits.

The Veteran and his wife testified in support of his claim at 
a travel board hearing in April 2009.  The Veteran testified 
that he had received a blood transfusion in service and that 
hepatitis C was diagnosed in 1998.

After review of the claims file and examination of the 
Veteran, a VA health care provider concluded in September 
2009 that there was no recent evidence of an active hepatitis 
C infection, although there was evidence that the Veteran had 
been exposed to hepatitis C in the past.  The examiner also 
noted that, even if the Veteran did have hepatitis C in the 
past, it was no more than speculation to say exactly what 
caused the disease because the Veteran had several risk 
factors for hepatitis C, including blood transfusions in and 
after service, tattoos before and during service, and 
episodes of intravenous cocaine snorting with shared straws.

The above evidence reveals there is no evidence of active 
hepatitis C after 2000; and the September 2009 VA evaluation 
did not find any evidence of active hepatitis C.  
Consequently, there is no evidence of a current disability, 
involving hepatitis C, within the meaning of VA law.

The Veteran served in combat.  As noted above, although 
Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, 
it does not negate the need for medical evidence of a current 
disability and medical evidence of a nexus between a current 
disability and active service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability, 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
By "disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. 
§ 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. 
§ 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").

Without evidence of a current disability, the Veteran's claim 
for service connection for hepatitis C must be denied.  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
("Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
and 61 Fed. Reg. 20440, 20445 (May 7, 1996) (An elevated 
cholesterol level represents only a laboratory finding, and 
not an actual disability in and of itself for which VA 
compensation benefits are payable).

Although the April 2009 hearing testimony and the written 
statements by and on behalf of the Veteran have been 
considered, and lay persons are competent to testify about 
the Veteran's symptomatology, a layperson without medical 
training is generally not qualified to render a medical 
opinion linking a disability to service.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 5 (1992).  A lay person cannot provide 
medical evidence of a linkage between a claimed current 
disorder and military service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
VITO A.CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


